Citation Nr: 0818049	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  97-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded this case in October 2003 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disorder.  Review of the record reveals that there has not 
been proper compliance with the Board's October 2003 remand.  
In the Remand, the Board requested that the veteran be 
afforded psychiatric examination to determine the nature and 
etiology of any current psychiatric disability.  There is no 
indication that such an examination was scheduled.  
Explanation for not scheduling a VA examination has not been 
provided by the RO.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Make arrangements with the appropriate 
VA medical 
facility for the veteran to be afforded 
the following: a psychiatric examination 
to show the nature and etiology of any 
current psychiatric disability.  The 
examiner should specifically review the 
August 1996 report by Dr. Freytes and 
specify what information was used to 
determine the etiology of any psychiatric 
disability found.  Send the claims folder 
to the examiner for review.

2.  Upon completion of the foregoing 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

